*788“Generally, in a CPLR article 78 proceeding, [courts] examine whether the action taken by the agency has a rational basis” and will overturn that action only “where it is ‘taken without sound basis in reason’ or ‘regard to the facts’ ” (Matter of Wooley v New York State Dept. of Correctional Servs., 15 NY3d 275, 280 [2010], quoting Matter of Peckham v Calogero, 12 NY3d 424, 431 [2009]; see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 232 [1974]), or where it is “arbitrary and capricious” (Matter of Deerpark Farms, LLC v Agricultural & Farmland Protection Bd. of Orange County, 70 AD3d 1037, 1038 [2010]; see Matter of Ignizio v City of New York, 85 AD3d 1171, 1174 [2011]). Here, the determination of the respondent that the petitioner was not eligible for a disability pension was not arbitrary and capricious. The petitioner did not have the required 10 years of credited service in order to be eligible for a disability pension. Mastro, A.EJ., Angiolillo, Balkin and Chambers, JJ, concur.